Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I Claims 1-12 in the reply filed on 05/27/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of claims 1-20 is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims; therefore, it is respectfully submitted that search and examination of the entire application could be made without serious burden.  This is not found persuasive for the following reason.  The claimed invention contains three different and distinct groups that require searching in three different areas of classification, and require using three different search queries.  Search and examination of three different areas cannot be made without serious burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda et al. (US 2019/0092040 A1) as evidenced by Soiron et al. (US 4,066,395).
Claims 1-5, 7-9 and 12:  Yoda teaches an intermediate transfer medium comprising a support and a transfer foil {instant claim 12} comprising at least a first image and a second image (Fig. 9c and [0126]).  The first image meets the claimed dye fading accelerating material, the second image meets the claimed dye layer and the transfer foil meets the claimed transfer layer.  Yoda teaches the first image is formed from a first colorant layer [0059], and comprises oxazine based dyes {instant claims 2 and 5} [0062] and/or phosphoric acid ester {instant claims 2-4} [0067].  Yoda teaches the second image is formed from the second colorant layer [0106].  Evidence shows that oxazine dye is a cationic fluorescent brightener (col. 2, lines 32-35 of Soiron).
Yoda teaches the first colorant layer/first image comprises a binder [0060].  With respect to the contents of the binder and dye fading accelerating material {instant claims 7-9}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the contents of the binder and dye fading accelerating material, and the motivation would be, as Yoda suggested, to control the color density, and resistance to discoloration and fading due to light [0062].  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 6:  Yoda teaches a print comprising a transfer receiving article and the transfer foil comprising at least the first image and the second image (Fig. 9d and [0128]).
Claim 10:  Yoda teaches the first colorant layer/first image has a thickness of 0.2-2.0 µm [0068].
Claim 11:  Yoda does not expressly teaches the transfer foil is opaque, thus it is interpreted that the transfer foil can be transparent.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
July 22, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785